                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

RICHARD CREWS,                             )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )       Case No. 4:15-cv-01583-AGF
                                           )
IAN WALLACE,                               )
                                           )
              Respondent.                  )

                            MEMORANDUM AND ORDER

       This matter is before the Court on the pro se petition of Missouri state prisoner

Richard Crews for a writ of habeas corpus pursuant to 28 U.S.C. ' 2254. On April 29,

2011, Petitioner was convicted by a jury of seven counts of second-degree burglary and

three counts of stealing. Petitioner was sentenced to nine years’ imprisonment on each

count, with some sentences to run consecutively to others, for a total of 63 years’

imprisonment.

       For federal habeas relief, Petitioner raises the following claims: (1) trial counsel

was ineffective for failing to file a motion to suppress evidence obtained as a result of a

Global Positioning System (GPS) tracking device that police placed on the vehicle

Petitioner was driving; (2) post-conviction counsel was ineffective for failing to assert an

“independent” claim in Petitioner’s amended motion for post-conviction relief, in order to

seek retroactive application of the United States Supreme Court’s decision in United

States v. Jones, 565 U.S. 400 (2012), which held that installing a GPS tracking device to

a vehicle, and subsequent use of that device to monitor the vehicle’s movements on
public streets, was a search within the meaning of the Fourth Amendment; (3) trial

counsel was ineffective for failing to discuss with Petitioner DNA evidence found on a

bandana at one of the crime scenes and for failing to request that a second DNA test be

performed on the bandana; (4) trial counsel was ineffective for failing to call a potential

defense witness, Leslie Weiler; (5) trial counsel was ineffective for telling Petitioner that

Petitioner could not testify at trial; (6) trial counsel was ineffective for failing to

investigate possible jury contamination and to assert an objection on that basis; (7) direct

appeal counsel was ineffective for failing to brief all six grounds contained in Petitioner’s

motion for a new trial (relating to the trial court’s refusal to strike a juror, certain of the

trial court’s evidentiary rulings, and the trial court’s denial of Petitioner’s motion for

judgment of acquittal at the close of evidence); and (8) the trial court plainly erred in

failing to instruct the jury, sua sponte, to disregard a witness’s statement that Petitioner

had been committing burglaries for “a while.” For the reasons set forth below, habeas

relief will be denied.

                                       BACKGROUND

       The charges against Petitioner stemmed from a string of “smash and grab”

burglaries of seven restaurants and retail establishments in and around St. Charles

County, Missouri, which occurred on the following dates in 2010: January 16, January

18, January 26, and February 18. During the course of the investigation, O’Fallon,

Missouri detective, Chad Gerler, learned information about the burglaries from an

interview of Justin Plotts about an unrelated crime. Specifically, Plotts informed Officer

Gerler that his friend, Leslie Weiler, told him that Weiler’s husband, Eddie Marshall, and

                                                2
a white male had been burglarizing area businesses. Plotts agreed to assist Officer Gerler

in the investigation of the burglaries. Plotts also showed Officer Gerler where Marshall

lived and informed Officer Gerler that, although Plotts did not know the name of the

white male involved in the burglaries, Plotts believed the white male drove a white van.

The description of the van was relayed to St. Louis County police.

       Early morning on January 29, 2010, St. Louis County police initiated a traffic stop

of a white van matching the description provided by Plotts. Marshall was driving the

van, and Petitioner was the passenger. Marshall was placed under arrest for a parole

violation, and Petitioner was released. During the course of the traffic stop, St. Louis

County police learned that the van was registered to Petitioner’s brother-in-law, and they

relayed this information, as well as Petitioner’s identity, to Officer Gerler. Later in the

day on January 29, 2010, Officer Gerler located the van at the residence of Petitioner’s

sister, Brenda Vishy,1 and Officer Gerler placed a GPS tracking device on the van. He

did not have a warrant to do so.

       Marshall testified against Petitioner at trial, describing Petitioner’s involvement in

each of the burglaries at issue except the last, which occurred on February 18, 2010.

During his testimony, Marshall stated that Petitioner was not bothered by the surveillance

cameras in several of the establishments the two burglarized, and Marshall indicated that

the reason for this was that Petitioner had been committing burglaries for “a while.”


1
       Petitioner attaches to his federal habeas petition an affidavit from Vishy stating
that she had transferred ownership of the van to Petitioner in July of 2009, and that she
would have testified to this fact at trial if asked. The Court will assume without deciding
that Petitioner owned the van at the relevant time.
                                              3
Resp’t Ex. A, Tr. at 504. Marshall admitted that this testimony was his speculation.

Petitioner did not object to this line of questioning.

       The jury also heard testimony from various store employees who discovered the

burglaries, as well as the police officers who responded to and investigated the burglaries.

Surveillance video from those establishments that had such video systems was also

shown to the jury. Some of the videos depicted a white van, and one also depicted a

white man with facial hair, consistent with Petitioner’s appearance.

       Plotts and Officer Gerler also testified against Petitioner at trial, specifically about

the last burglary, which took place on February 18, 2010 and in which Plotts participated

as part of his cooperation with Officer Gerler. Marshall’s girlfriend, Weiler, had put

Plotts in contact with Petitioner. The day before the burglary, Plotts informed Officer

Gerler that he (Plotts) and Petitioner had arranged to commit a burglary on February

18th. Plotts was in frequent contact with Officer Gerler by cell phone on the day of the

February 18th burglary. Officer Gerler also used the GPS tracker to track the location of

Petitioner’s van on this night. Although Officer Gerler checked the tracker from time to

time after its installation, this was the only relevant occasion on which the GPS tracker

was used to track the location of Petitioner’s van.

       During the course of the night on February 18th, Plotts told Officer Gerler that

Petitioner had attempted to gain entry into a restaurant but was unsuccessful, and was

going to attempt to go in through the window. Officer Gerler then watched as the GPS

tracker showed the van drive around St. Peters, Missouri, at which point Officer Gerler

received a text message from Plotts stating that he and Petitioner were “calling it quits”

                                               4
and headed home. Officer Gerler then called the St. Peters police department, which

informed him that there had been a burglary call at an area restaurant. The restaurant’s

window was broken, there was damage to the back door apparently from a pry bar, and a

cash register was missing. A blue bandana had also been found outside the back door of

the restaurant, and a shoeprint was found in the snow near the restaurant.

       After learning of the burglary, Officer Gerler and other law enforcement officials

initiated a traffic stop of Petitioner’s van, and Petitioner was placed under arrest. At the

time Petitioner was arrested, Officer Gerler asked Plotts about the location of the missing

cash register, and Plotts informed Officer Gerler that Petitioner had thrown the cash

register onto the side of the road near a certain highway exit. Police thereafter located

and secured the cash register. After Petitioner was arrested, Petitioner’s boots were

seized, and the pattern on the soles matched the pattern of the shoeprint found in the

snow near the restaurant. The blue bandana found by the door of the restaurant was also

tested and contained Petitioner’s DNA. Plotts fully cooperated with Officer Gerler in the

investigation of the February 18th burglary, and as stated above, both he and Officer

Gerler testified against Petitioner at trial.

       The trial court advised Petitioner of his right to testify, but he did not testify. As

noted above, the jury found Petitioner guilty of seven counts of second-degree burglary

and three counts of stealing.

Direct Appeal

       Petitioner raised only one point on direct appeal. He argued that the trial court

plainly erred in failing to instruct the jury, sua sponte, to disregard Marshall’s testimony

                                                5
that Petitioner had been committing burglaries for a while. Petitioner conceded that he

failed to preserve this issue for appellate review but asked for plain error review. On

October 23, 2012, the Missouri Court of Appeals conducted plain error review and held

that the admission of Marshall’s statement did not result in manifest injustice. The

appellate court thus affirmed the trial court’s judgment.

State Post-conviction Proceedings

       In his pro se motion for post-conviction relief, Petitioner asserted the ineffective

assistance of counsel claims that comprise Ground (1) and Grounds (3)-(7) of his federal

habeas petition, as set forth above.

       In his amended motion for post-conviction relief, filed with the assistance of

counsel, Petitioner expanded upon the claims comprising Grounds (1), (4), and (5) of his

federal habeas petition. The amended motion also incorporated by reference the

remaining claims set forth in Petitioner’s pro se motion.

       The motion court held an evidentiary hearing on March 5, 2014, at which trial

counsel testified in person and Petitioner’s deposition testimony was submitted. On April

21, 2014, the motion court denied Petitioner’s motion for post-conviction relief.

       With respect to the claim comprising Ground (1) of the federal habeas petition, the

motion court relied on trial counsel’s testimony at the evidentiary hearing that she

considered but ultimately decided against filing a motion to suppress evidence obtained

as a result of the GPS tracking device because she believed that such evidence, including

the shoeprint, bandana, and cash register found by the side of the road—all relating solely



                                              6
to the February 18th burglary, would have been inevitably discovered as a result of

Plotts’s cooperation with police in the investigation of that burglary.

       The motion court also noted that the Supreme Court’s decision in Jones was

issued in 2012, nearly a year after Petitioner’s 2011 trial and conviction. The motion

court found that trial counsel was not ineffective for failing to anticipate the change in

law announced by Jones, and moreover, trial counsel made a reasonable strategy choice

in deciding not to pursue a motion to suppress due to the inevitable discovery of the

evidence. The motion court further found that Petitioner had not demonstrated prejudice

because the jury had ample independent evidence without the GPS tracking to place

Petitioner at the scene and to find Petitioner guilty of the February 18th burglary, as well

as the prior burglaries for which the GPS tracking device was not used.

       Regarding the claim comprising Ground (4), with respect to the failure to call

Weiler as a defense witness, the motion court found that Petitioner failed to introduce any

evidence as to whether Weiler would have been available and willing to testify at trial, or

what she would have said. The motion court also relied on trial counsel’s testimony at

the evidentiary hearing that she discussed Weiler with Petitioner prior to trial and elected

not to call Weiler as a witness. The motion court found that Petitioner failed to establish

that trial counsel’s decision was unreasonable or prejudicial.

       In denying the claim comprising Ground (5), regarding Petitioner’s right to testify,

the motion court credited trial counsel’s testimony at the evidentiary hearing that she

discussed this right with Petitioner both before and during trial, and that she advised

Petitioner that it would not be in his interest to testify but never told him he could not

                                              7
testify. The motion court also noted that Petitioner acknowledged to the trial court on the

record at the close of the State’s evidence that he had the right to testify and that the

decision whether to testify or not was his.

       The motion court then addressed the remaining claims raised in Petitioner’s pro se

motion for post-conviction relief and found each without merit. As to the claim

comprising Ground (3), the motion court found that Petitioner failed to allege what he

anticipated would have resulted from a discussion of the DNA evidence or how the lack

of such discussion prejudiced him. The motion court further found that the claim

comprising Ground (6), regarding possible jury contamination, was purely conclusory,

and that the claim comprising Ground (7) was without merit because Petitioner had not

demonstrated that direct appeal counsel’s failure to brief all six issues raised in the

motion for a new trial was unreasonable or prejudicial.

       On appeal from the denial of post-conviction relief, Petitioner, through appointed

counsel, pursued only the claim comprising Ground (1), regarding the ineffective

assistance of trial counsel in failing to move to suppress evidence obtained from the GPS

tracking device. In affirming the denial of post-conviction relief, the Missouri Court of

Appeals held that trial counsel was not ineffective for failing to anticipate the change in

law announced by Jones, and for making a strategic choice not to file a motion to

suppress after determining that any evidence obtained from the GPS tracking would have

been admitted anyway, through Petitioner’s accomplices (who were cooperating with

police) and the supporting surveillance video and DNA evidence. The appellate court

further held that, due to the fact that the evidence obtained from the GPS tracking would

                                               8
have been admitted through other means, Petitioner suffered no prejudice as a result of

the failure to file a motion to suppress.

Federal Habeas Petition

       As noted above, Petitioner raises the following grounds for federal habeas relief:

(1) trial counsel was ineffective for failing to file a motion to suppress evidence obtained

as a result of the GPS tracking device; (2) post-conviction counsel was ineffective for

failing to seek retroactive application of Jones; (3) trial counsel was ineffective for failing

to discuss the DNA evidence with Petitioner and for failing to request a second DNA test

be performed on the bandana; (4) trial counsel was ineffective for failing to call Weiler;

(5) trial counsel was ineffective for telling Petitioner that Petitioner could not testify at

trial; (6) trial counsel was ineffective for failing to investigate possible jury

contamination and to assert an objection on that basis; (7) direct appeal counsel was

ineffective for failing to brief the six grounds contained in Petitioner’s motion for a new

trial; and (8) the trial court plainly erred in failing to instruct the jury, sua sponte, to

disregard Marshall’s statement that Petitioner had been committing burglaries for a while.

       Respondent argues that the state courts reasonably denied Ground (1); Ground (2)

is not a cognizable ground for federal habeas relief; Grounds (3)-(8) have been

procedurally defaulted; and in any event, each ground is without merit. In a traverse,

Petitioner argues that his claims have merit and that the ineffective assistance of state-

appointed post-conviction appellate counsel constitutes cause to excuse any procedural

default of Petitioner’s federal habeas claims.



                                                9
                                      DISCUSSION

Legal Standard

       Federal habeas relief is available to a state prisoner “only on the ground that he is

in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a). Where a claim has been adjudicated on the merits in state court, the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) provides that

application for a writ of habeas corpus cannot be granted unless the state court’s

adjudication:

       1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the
          Supreme Court of the United States; or

       2) resulted in a decision that was based on an unreasonable determination
          of the facts in light of the evidence presented in the State court
          proceedings.

28 U.S.C. § 2254(d).

Ineffective Assistance of Trial Counsel Regarding GPS Tracking (Ground One)

       The Sixth Amendment guarantees a criminal defendant the right to effective

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). In order to

show ineffective assistance of counsel, “a [petitioner] must show that counsel’s

performance was deficient,” and “that the deficient performance prejudiced [his]

defense.” Id. at 687. Furthermore, when “[c]onsidering an attorney’s performance, [the

court] must indulge a strong presumption that the conduct was reasonable, and the

[petitioner] must overcome the presumption that, under the circumstances, the challenged

action might be considered sound trial strategy.” Paulson v. Newton Corr. Facility, 773
                                             10
F.3d 901, 904 (8th Cir. 2014) (citation omitted). In order to show prejudice, a petitioner

“must show that there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.” Id. (citations omitted).

       When addressing claims that were addressed by state courts, “[t]aken together,

AEDPA and Strickland establish a doubly deferential standard of review.” Williams v.

Roper, 695 F.3d 825, 831 (8th Cir. 2012) (citation omitted). It is not sufficient for a

petitioner to “show that he would have satisfied Strickland’s test if his claim were being

analyzed in the first instance.” Bell v. Cone, 535 U.S. 685, 698-99 (2002). “Rather, he

must show that the [state court] applied Strickland to the facts of his case in an

objectively unreasonable manner.” Id. at 699.

       With respect to Ground (1), the state courts reasonably held that trial counsel’s

failure, at the time of the trial in this case, to file a motion to suppress evidence obtained

as a result of the GPS tracking device did not constitute ineffective assistance of counsel.

The Eighth Circuit has repeatedly held that “counsel’s performance is not deficient by

failing to predict future developments in the law.” Wajda v. United States, 64 F.3d 385,

388 (8th Cir. 1995); see also Ruff v. Armontrout, 77 F.3d 265, 268 (8th Cir. 1996)

(“Failure to anticipate a change in existing law does not amount to ineffective assistance

of counsel.”). As the state courts noted, Petitioner was convicted of his crimes almost a

year before Jones was decided, and Petitioner has not identified any precedential

authority at the time of his trial suggesting that warrantless placement of a GPS tracking

device violated the Fourth Amendment. For that reason, several courts to consider the

issue have held that trial counsel’s failure to move to suppress evidence related to a

                                              11
warrantless GPS tracker, pre-Jones, was not objectively unreasonable. See, e.g., United

States v. Drayton, 541 F. App’x 858, 860–61 (10th Cir. 2013) (“Considering the majority

of circuit courts that addressed the issue held that no warrant was required for a GPS

device, counsel’s decision not to file a motion to suppress was not ‘objectively

unreasonable.’ That the Supreme Court ultimately reached the opposite conclusion in

[Jones], more than one year [later], does not render counsel’s performance ‘objectively

unreasonable.’”); Carpino v. Ryan, No. CV14-1931 PHX DGC, 2015 WL 2345625, at *7

(D. Ariz. May 15, 2015) (same).2

       Moreover, the state courts reasonably concluded that Petitioner failed to

demonstrate prejudice, as there was an abundance of evidence of Petitioner’s guilt with

respect to each of the crimes for which he was convicted, independent of the GPS

tracking information. And, as stated by trial counsel, the evidence related to this last

burglary would have been discovered in any event, based on Plotts’s ongoing cooperation

with police.

Ineffective Assistance of Post-conviction Counsel Claim (Ground Two)

       Petitioner’s second claim, that post-conviction counsel was ineffective for failing

to assert an “independent” claim for retroactive application of Jones in Petitioner’s

2
        Further, in United States v. Robinson, 781 F.3d 453, 459-60 (8th Cir. 2015), the
Eighth Circuit recognized that such GPS evidence obtained prior to Jones was not subject
to suppression as, at the time, in light of the Supreme Court’s opinions in United States v.
Knotts, 460 U.S. 276, 281, 285 (1983), and United States v. Karo, 468 U.S. 705, 713
(1984), it was “objectively reasonable’ for officers to conclude that a warrantless
installation of a GPS device on a car was constitutional. See also United States v.
Marquez, 605 F.3d 604, 610 (8th Cir. 2010) (holding that no warrant was required to
install a GPS tracking device where, as here, agents had reasonable suspicion to believe
the target was involved in criminal activity).
                                             12
amended motion for post-conviction relief, is not cognizable in this federal habeas

proceeding. See 28 U.S.C. § 2254(i) (“ineffectiveness or incompetence of counsel during

Federal or State post-conviction proceedings shall not be a ground for relief in a

proceeding arising under section 2254.”); see also Young v. Boyles, No. 4:15-CV-00867-

JAR, 2018 WL 4516685, at *4 (E.D. Mo. Sept. 20, 2018) (“Federal habeas courts are

only authorized to review the constitutionality of a state criminal conviction, not

infirmities in a state post-conviction relief proceeding.”) (citation omitted); Giammanco

v. Wallace, No. 4:14 CV 1739 CDP, 2018 WL 3219652, at *4 (E.D. Mo. July 2, 2018)

(“To the extent [a habeas petitioner] alleges that post-conviction counsel’s failure to file

an amended Rule 29.15 which included all grounds for relief constitutes ineffective

assistance of counsel, the claim is denied as not cognizable in habeas review.”).

         In light of the reasoning of Robinson, 781 F.3d at 459-60, the argument would not

have been successful in any event.

Procedurally Defaulted Claims (Grounds Three through Eight)

         Under the doctrine of procedural default, a federal habeas court is barred from

considering the merits of a claim not fairly presented to the state courts, absent a showing

by the petitioner of cause for the default and prejudice resulting therefrom, or that he is

actually innocent, such that a miscarriage of justice would result by failing to consider the

claim. E.g., Murphy v. King, 652 F.3d 845, 849 (8th Cir. 2011). The Court agrees with

Respondent that Petitioner’s Grounds (3) through (8) were procedurally defaulted in state

court.



                                              13
       Petitioner raised Grounds (3) through (7) in his motion for post-conviction relief in

state court, but he did not pursue them on appeal from the denial of that motion. In

Missouri, “a claim [must] be presented ‘at each step of the judicial process’ in order to

avoid default.” Jolly v. Gammon, 28 F.3d 51, 53 (8th Cir. 1994) (quoting Benson v.

State, 611 S.W.2d 538, 541 (Mo. Ct. App. 1980)). “Failure to raise a claim on appeal

from the denial of a post-conviction motion erects a procedural bar to federal habeas

review.” Id.

       Petitioner argues that the reasoning of Martinez v. Ryan, 566 U.S. 1 (2012), should

be extended to provide that ineffective assistance of post-conviction appellate counsel

excuses this procedural default. Martinez provided that:

       Where, under state law, claims of ineffective assistance of trial counsel
       must be raised in an initial-review collateral proceeding, a procedural
       default will not bar a federal habeas court from hearing a substantial claim
       of ineffective assistance at trial if, in the initial-review collateral
       proceeding, there was no counsel or counsel in that proceeding was
       ineffective.

566 U.S. at 17. The Supreme Court was quick to limit its holding, however, expressly

stating that its holding did not “concern attorney errors in other kinds of proceedings,

including appeals from initial-review collateral proceedings.” Id. at 16 (emphasis

added). The Court emphasized that “[w]hile counsel’s errors in these proceedings

preclude any further review of the prisoner’s claim, the claim will have been addressed

by one court, [such as] . . . the trial court in an initial-review collateral proceeding.” Id. at

11.




                                               14
       The Eighth Circuit has thus construed Martinez narrowly: “Martinez offers no

support . . . for the contention that the failure to preserve claims on appeal from a

postconviction proceeding can constitute cause.” Arnold v. Dormire, 675 F.3d 1082,

1087 (8th Cir. 2012). Arnold is factually analogous to the case at bar: there, as here,

petitioner’s appellate counsel preserved only one of multiple grounds argued before the

post-conviction motion court. This Court is bound to reach the same result as Arnold and

hold that Petitioner’s Grounds (3) through (7) are procedurally defaulted, and any error

by post-conviction appellate counsel would not constitute cause to excuse Petitioner’s

procedural default. See also Franklin v. Hawley, 879 F.3d 307, 313 (8th Cir. 2018) (“[I]t

is clear that the Martinez exception applies only if the procedural default occurs during

the initial-review of the ineffective assistance claim”).

       As to Petitioner’s final claim, Ground (8), Petitioner failed to properly object to

Marshall’s testimony that Petitioner had been committing burglaries for “a while,” and

although the Missouri Court of Appeals conducted plain-error review of Petitioner’s

unpreserved challenge to this testimony, “the state court’s discretionary plain-error

review of [an] unpreserved claim[] cannot excuse [a habeas petitioner’s] procedural

default.” Clark v. Bertsch, 780 F.3d 873, 877 (8th Cir. 2015). In any event, as noted

above, it was established through the attorney’s questioning that Marshall’s testimony

was speculation.

       In short, Grounds (3) through (8) were procedurally defaulted in state court, and

Petitioner raises no cause to excuse the default. Petitioner has also failed to show that a

miscarriage of justice will result if his defaulted claims are not considered. See Abdi v.

                                              15
Hatch, 450 F.3d 334, 338 (8th Cir. 2006) (holding that a petitioner must present new

evidence that affirmatively demonstrates that he is actually innocent of the crime for

which he was convicted in order to fit within the miscarriage of justice exception).

                                        CONCLUSION

          The Court concludes that Petitioner is not entitled to federal habeas relief. The

Court does not believe that reasonable jurists might find the Court’s assessment of the

procedural or substantive issues presented in this case debatable or wrong, for purposes

of issuing a Certificate of Appealability under 28 U.S.C. § 2254(d)(2). See Buck v.

Davis, 137 S. Ct. 759, 773 (standard for issuing a Certificate of Appealability) (citing

Miller–El v. Cockrell, 537 U.S. 322, 336 (2003)).

          Accordingly,

          IT IS HEREBY ORDERED that the petition of Richard Crews for a writ of

habeas corpus relief is DENIED.

          IT IS FURTHER ORDERED that a certificate of appealability shall not be

issued.

          A separate Judgment shall accompany this Memorandum and Order.



                                                    _______________________________
                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE

Dated this 8th day of February, 2019.




                                               16
